Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Special Term properly dismissed plaintiffs cause of action for wrongful discharge. Plaintiff was hired for an indefinite period of time, and the court properly determined that defendant’s handbook does not contain an express limitation on defendant’s right to terminate the employment at will (see, Murphy v American Home Prods. Corp., 58 NY2d 293, 300; Collins v Hoselton Datsun, 120 AD2d 952).
Plaintiffs cause of action for intentional infliction of emotional distress, however, should also have been dismissed. Defendant’s alleged conduct does not so transcend the bounds of decency as to be regarded as atrocious and intolerable in a *932civilized society (see, Freihofer v Hearst Corp., 65 NY2d 135, 143; Murphy v American Home Prods. Corp., supra, at 303). (Appeals from order of Supreme Court, Monroe County, Davis, J.—dismiss cause of action.) Present—Callahan, J. P., Den-man, Boomer, Balio and Lawton, JJ.